Citation Nr: 0707413	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left ankle, to include as secondary to a 
service connected stingray bite scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim of entitlement to 
service connection for degenerative joint disease of the left 
ankle.  

An RO hearing was held in August 1998, and a hearing before a 
member of the Board sitting at the RO was held in May 2000.  
Transcripts of these hearings are associated with the claims 
folder.

In June 2000, the Board remanded this case for additional 
development.  In April 2002 and January 2003, the Board 
requested development pursuant to its authority under 38 
C.F.R. § 19.9(a)(2) (2002).  In July 2003, the Board further 
remanded this case for readjudication.  

A  November 2004 Board decision was vacated and remanded by a 
February 2006 United States Court of Appeals for Veterans 
Claims (Court) decision.  Based on that Court decision, this 
issue was again remanded in June 2006.  All requested 
development having been completed, this claim now returns 
again before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current degenerative joint disease of the left 
ankle is etiologically related to his active service or 
events therein; or that it is proximately due to or the 
result of his service-connected scar as a residual of a 
stingray bite.



CONCLUSION OF LAW

Degenerative joint disease of the left ankle was not incurred 
during service, may not be presumed to have been incurred 
during service, and is not proximately due to or the result 
of the veteran's service-connected stingray bite scar. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2004, June 
2006, and August 2006.  The originating agency asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the  Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and private treatment records, and 
reports of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Factual Background

On pre-induction examination in June 1958, induction 
examination in August 1960, and separation examination in 
December 1960, the veteran's feet and lower extremities were 
reported as normal on clinical evaluation.

Clinical records indicate that the veteran was hospitalized 
at the U.S. Air Force Hospital at Eglin on September 28, 
1962, after a stingray bit him.  On admission, the veteran 
had marked edema of the left foot and lower leg, and an 
approximately one to two inch laceration on the medial 
surface of the left foot with erythema and tenderness.

During the hospitalization, the wound was opened up and he 
was started on penicillin in massive doses.  Culture of the 
foot revealed Aerobacter predominant and moderate Staph 
coagulase negative.  Another incision and drainage was 
carried out on October 3, 1962.  The veteran developed 
cellulitis and a surgical consult indicated that the area 
appeared adequately drained.  X-rays of the left foot and 
ankle taken on October 12, 1962 demonstrated soft tissue 
edema laterally above the lateral malleolus.  There was a 
small bony outgrowth on the medial and anterior portion of 
the talus of uncertain significance and the radiologist 
indicated that he was "not at all sure whether this could be 
a post traumatic ossification of the ancient past." The 
veteran was discharged on October 29, 1962 with a diagnosis 
of "[s]ting, left ankle, due to sting ray."

The veteran was subsequently admitted to Martin Army Hospital 
on November 2, 1962 with complaints of pain and swelling in 
the left ankle.  On admission, there was an ulcerated area 
approximately 1 cm. across posterior to the left lateral 
malleolus with surrounding erythema and swelling.  The ankle 
was indurated and brawny and nontender inguinal nodes were 
palpable on the left.  Serology was negative.   Culture of 
drainage from the wound revealed Staphylococcus Epidermidis.   
X-rays of the left ankle revealed soft tissue swelling.  The 
veteran was placed on bed rest, soaks, and elevation.  The 
drainage subsided rapidly, but swelling and erythema 
persisted.   The swelling gradually subsided and the veteran 
was discharged on November 16, 1962 with a diagnosis of 
"[c]ellulitis without lymphangitis due to staph epidermidis, 
secondary to sting ray bite, left ankle."

On annual medical evaluation in September 1963 and separation 
examination in October 1963, the veteran's feet and lower 
extremities were reported as normal on clinical evaluation.  
Discharge examination in May 1967 did not indicate any 
complaints or diagnoses related to the left ankle.

The veteran underwent a VA medical examination in July 1967.  
Examination of the musculoskeletal system did not include any 
findings related to the left ankle.

On VA examination in October 1997, the veteran reported that 
he had some pain in his left ankle and that it cracked 
sometimes.  A scar, painful to the touch, was noted around 
the veteran's ankle.  The veteran reported that he had been 
stung by a stingray in service, that the wound had become 
infected, and that he had to be hospitalized for treatment of 
the infected wound.  Examination of the ankle noted no 
tenderness or swelling, warmth, or effusion.  There was mild 
crepitus.  His ankle was tender at the anterior aspect of the 
joint.  He has 20 degrees of flexion, extension, and 
inversion, and 10 degrees of eversion.

X-rays of the left ankle revealed some degenerative joint 
disease, and a small cyst along the medial aspect of the 
talar dome.  The examiner indicated that if the veteran had 
septic arthritis in his left ankle from his infection in 
service, that this would have caused the progression of the 
degenerative joint disease that is seen today.

VA examination in September 2001 noted that the veteran 
reported swelling of the left ankle, discomfort on walking 
and running, stiffness, and difficulty sleeping due to the 
left ankle.  X-rays of the left ankle in September 2001 
revealed a heel spur and calcaneal enthesophyte, but were 
otherwise unremarkable.

A private record dated March 2005 indicates that the veteran 
reported pain in the left calcaneus secondary to a heal scar 
and an old injury from a sting ray bite.

The veteran received a further VA examination in September 
2006.  At that time, the veteran's claims file was reviewed 
and his medical history noted.  On examination, there was 
some pain and increased limitation of motion on repeated 
movements.  There was mild effusion, no instability, and no 
weakness.  There was tenderness on the medial side of the 
left ankle and on the bottom of the calcaneal spur.  Gait was 
antalgic.  Range of motion of the left ankle showed 
dorsiflexion to neutral, plantar flexion 0-40 degrees, 
supination 0-28 degrees, and plantar flexion 0 to 10 degrees.  
The examiner indicated that this was mild limitation, with no 
varus or valgus angulation.  Prior X-rays of the veteran, 
including in October 1962 showing soft tissue edema along the 
lateral malleolus, and on October 1997, showing no 
osteomyelitis and prominent enthesophyte in the calcaneum and 
degenerative changes to the talotibial joint, were noted.  
The veteran also received an X-ray in September 2006 which 
noted large calcaneal spurs, with an intact ankle mortise and 
no erosive changes.  Osteophytes were noted in the superior 
tarsal margin.  The veteran was diagnosed with a left ankle 
stingray bite, service connected, with a residual scar, and 
degenerative arthritis of the left ankle, non service 
connected.

The examiner indicated that it was not at least as likely as 
not that the veteran's left ankle degenerative changes were 
secondary to the veteran's service connected sting ray bite.  
The examiner noted that, while the veteran's wound was 
infected initially, the evidence showed that the wound healed 
completely, leaving a scar near the lateral malleolus which 
was not tender.  There was no frank swelling of the left 
ankle.  Therefore, the examiner indicated that the veteran's 
condition related to his sting ray bite completely subsided 
during service, and the veteran developed ankle pain many 
years later which was unrelated to his service connected 
sting ray bite.  He was noted to have been treated no earlier 
than 1997 for pain and swelling of the left ankle with 
degenerative changes.  The examiner indicated that the 
reports of the veteran's prior 1997 and 2001 VA examinations 
did not show any indication that the veteran's present ankle 
condition was related to his service connected sting ray 
bite.


Analysis

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the left ankle.  
He argues that his ankle was fine before the stingray bite, 
and that the poison injected by the stingray and subsequent 
progression caused his joint disease.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection will be presumed for certain chronic 
diseases, including arthritis, which are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

The veteran clearly currently has degenerative joint disease 
of the left ankle, and service medical records clearly 
establish that he was hospitalized for a stingray bite and 
subsequent infection in service.  The veteran is currently 
service connected for the residual scar from that stingray 
bite.  The records, however, are negative for an in- service 
diagnosis of degenerative joint disease of the left ankle.  
The October 1997 VA examiner indicated that if the veteran 
had septic arthritis, this would have caused his degenerative 
joint disease.  However, although there is evidence of 
cellulitis during the veteran's in service treatment for the 
sting ray bite, there is no evidence of treatment for, or a 
diagnosis of, septic arthritis.  The Board acknowledges the 
veteran's contentions that his left ankle arthritis is a 
result of his in-service stingray bite.  The veteran, 
however, is not competent to render a medical opinion 
regarding the etiology of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes a March 2005 private medical record, which 
indicates that the veteran's pain in his ankle is due in part 
to his old injury from a sting ray bite; however, there was 
no suggestion that underlying disability was related to the 
service-connected bite residuals.  Absent a showing of 
additional disability related to the service-connected 
disorder, this opinion is of limited probative value.

Furthermore, the Board finds particularly probative the 
report of a VA examination in September 2006, at which time 
the examiner indicated that it was not at least as likely as 
not that the veteran's left ankle degenerative changes were 
secondary to the veteran's service connected sting ray bite.  
The examiner discussed the initial injury, its acute nature, 
the lapse in time between service and the first manifestation 
of the claimed disability, and the absence of any positive 
etiology opinion in the case.  The Board finds this opinion 
particularly probative in light of the fact that it was 
clearly made after a thorough review of the veteran's service 
medical records and claims file.

Thus, with no evidence having been presented to indicated 
that the veteran was diagnosed with left ankle degenerative 
joint disease until many years after service, and with the 
preponderance of the medical evidence of record indicating 
that the veteran's left ankle disability is not related to 
service, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's left ankle 
degenerative joint disease is not related to service; 
therefore service connection is not warranted on a direct 
basis.

As noted above, information in the record indicates that the 
veteran was first diagnosed with degenerative joint disease 
of the left ankle in October 1997, many years after discharge 
from service.  The veteran has testified that he has had left 
ankle pain since he was bitten by the stingray.  
Notwithstanding, there is no medical evidence that left ankle 
arthritis manifested itself to a compensable degree within 
one year following the veteran's discharge from service.  
Consequently, service connection on a presumptive basis is 
not warranted.

Finally, as to service connection on a secondary basis, the 
Board notes that the veteran is currently service connected 
for a left ankle scar as a residual of his stingray bite.  
The record does not contain any evidence suggesting that the 
veteran's degenerative joint disease of the left ankle is 
proximately due to or the result of this service-connected 
disability.  Thus, service connection on a secondary basis is 
also not warranted.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran's 
degenerative joint disease of the left ankle is related to 
service, either on a direct, secondary, or presumptive basis.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for degenerative joint disease of the left 
ankle, to include as secondary to a service-connected 
stingray bite scar, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


